          Case 5:19-cv-00963-OLG Document 94 Filed 09/02/20 Page 1 of 3




                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS
                                         SAN ANTONIO DIVISION

 DR. GEORGE RICHARDSON, ROSALIE                    §
 WEISFELD,    AUSTIN      JUSTICE                  §
 COALITION, COALITION OF TEXANS                    §
 WITH DISABILITIES, MOVE TEXAS                     §
 CIVIC FUND, LEAGUE OF WOMEN                       §
 VOTERS OF TEXAS, and AMERICAN GI                  §
 FORUM OF TEXAS, INC.,                             §
                                                   §
                       Plaintiffs,                 §
                                                   §
 v.                                                §    Civil Case No. 5:19-cv-00963-OLG
                                                   §
 TEXAS SECRETARY OF STATE, TRUDY                   §
 HANCOCK, in her official capacity as              §
 BRAZOS       COUNTY     ELECTIONS                 §
 ADMINISTRATOR, and PERLA LARA in                  §
 her official capacity as CITY OF                  §
 MCALLEN, TEXAS SECRETARY,                         §
                                                   §
                       Defendants.                 §

      PLAINTIFFS’ MOTION TO EXTEND PAGE LIMITS FOR THEIR COMBINED
       REPLY IN SUPPORT OF COURT-ORDERED SUPPLEMENTAL BRIEFING

        Plaintiffs file this Motion requesting leave to file a combined reply in support of their court-

ordered Supplemental Briefing that exceeds the page limits permitted by the Court. On August

21, 2020, the Court ordered Plaintiffs to file a Supplemental Brief within 5 days of the Court’s

Order (Dkt 88), which Plaintiffs filed on August 26, 2020. Each of the the three Defendnats filed

a response to that brief on August 31, 2020 (Dkt 91, 92, 93). The response filed by Defendant

SOS includes numerous arguments to which Plaintiffs have not yet had the opportunity to respond,

and requiring significant briefing. Rather than file three separate responses to Defendants’

responses, and due to the significant number of arguments first presented in Defendant SOS’s

response, Plaintiffs seek leave to file one combined reply to all three of these responses that is no

more than 30 pages. Plaintiffs’ combined reply would thus be responding to more than 30 pages
                                                   1
          Case 5:19-cv-00963-OLG Document 94 Filed 09/02/20 Page 2 of 3




of briefing by the three Defendants in their three separate motions and would prevent unnecessary

repetition of responses from the Plaintiffs. Accordingly, there is good cause for this extension

request, as it will assist the Court in its consideration of the issues.

        Considering the short 2-day reply deadline following Defendants’ responses, Plaintiffs

were only able to attempt to confer with Defendants counsel regarding this motion on the same

day as its filing and Defendants did not respond to Plaintiffs’ same-day request to confer before

the filing deadline. Accordingly, the Court may consider the Defendants opposed.

                                               PRAYER

        Plaintiffs request the Court grant this motion to exceed page limitations and file with the

papers of this case Plaintiffs’ Reply to Defendants’ Response to Supplemental Brief.

                                                        Respectfully submitted,

                                                        /s/     Hani Mirza

                                                        TEXAS CIVIL RIGHTS PROJECT

                                                        Mimi M.D. Marziani
                                                        Texas Bar No. 24091906
                                                        mimi@texascivilrightsproject.org
                                                        Hani Mirza
                                                        Texas Bar No. 24083512
                                                        hani@texascivilrightsproject.org
                                                        Ryan V. Cox
                                                        Texas Bar No. 24074087
                                                        ryan@texascivilrightsproject.org
                                                        Zachary D. Dolling
                                                        Texas Bar No. 24105809
                                                        zachary@texascivilrightsproject.org

                                                        1405 Montopolis Drive
                                                        Austin, Texas 78741
                                                        512-474-5073 (Telephone)
                                                        512-474-0726 (Facsimile)




                                                    2
         Case 5:19-cv-00963-OLG Document 94 Filed 09/02/20 Page 3 of 3




                                                    WILLKIE FARR & GALLAGHER LLP

                                                    Richard Mancino (NY Bar No. 1852797)
                                                    Samuel Kalar (NY Bar No. 5360995)
                                                    JoAnna Suriani (NY Bar No. 5706395)

                                                    787 Seventh Avenue
                                                    New York, New York 10019
                                                    Telephone: (212) 728-8000
                                                    Facsimile: (212) 728-8111
                                                    Email: rmancino@willkie.com
                                                           skalar@willkie.com
                                                           jsuriani@willkie.com

                                                    -AND-

                                                    Jennifer J. Hardy (TX Bar No. 24096068)
                                                    Denis A. Fallon (TX Bar No. 24059731)
                                                    Garrett Johnston (TX Bar No. 24087812)
                                                    Audra White (TX Bar No. 24098608)

                                                    600 Travis Street, Suite 2100
                                                    Houston, Texas 77002
                                                    Telephone: (713) 510-1700
                                                    Facsimile: (713) 510-1799
                                                    Email: jhardy2@willkie.com
                                                           afallon@willkie.com
                                                           gjohnston@willkie.com
                                                           awhite@willkie.com

                                                    COUNSEL FOR PLAINTIFFS

                            CERTIFICATE OF CONFERENCE
       By my signature below, I certify that Plaintiffs’ Counsel in this case attempted to confer
with counsel for Defendants regarding the substance of this motion but received no response to a
same-day attempt to confer before the Court-ordered 2-day reply deadline.

                                                    /s/ _Ryan V. Cox_________________


                                 CERTIFICATE OF SERVICE
       By my signature below, I certify that a true and correct copy of the foregoing has been
served on all counsel of record on September 2, 2020 through the Electronic Case File System of
the Western District of Texas.
                                                   /s/ _Ryan V. Cox_________________

                                               3
